Dear Mr. Lewis:
You have requested the opinion of this office regarding whether it is permissible for the Parish of St. Charles to fund a Civil Service Awards luncheon.
Enclosed please find copies of Attorney General's Opinions No. 91-589-A and 76-1680.  Opinion No. 91-589-A determined that absent statutory authorization, the payment of, or reimbursement for, meals from public funds is improper.  Both Opinion 91-589-A and 76-1680 state that use of public funds to defray the cost of a Christmas party for public employees would be prohibited. Additionally, Opinion 76-1680 provides that public funds cannot be utilized for payment of expenses associated with a banquet to honor public retirees.
In accordance with the analysis and reasoning set forth in those opinions, it is the opinion of this office that the Parish of St. Charles cannot fund a Civil Service Awards Luncheon.
Trusting the above to satisfactorily address your inquiry, I am,
Yours very truly,
                     RICHARD P. IEYOUB Attorney General
BY: JEANNE-MARIE ZERINGUE BARHAM Assistant Attorney General RPI:JMZ:jav/0459n Enclosure